Citation Nr: 0120278	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  95-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a skin disability, to 
include a disability secondary to exposure to Agent Orange, 
other than for a disability resulting from tinea pedis or 
tinea corporis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for a skin rash of the legs and face secondary to 
herbicide exposure.  In May 1997, the veteran testified at a 
hearing before the undersigned member of the Board sitting in 
Washington, D.C.  This matter was remanded in August 1997 for 
a VA examination and for the RO to obtain additional VA 
medical records.  This case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  A skin disability of the face and legs, other than a 
disability resulting from tinea pedis or tinea corporis, is 
not shown by competent medical evidence to have a nexus or 
relationship to service or exposure to herbicides during 
service.


CONCLUSION OF LAW

The veteran's skin disability of the face and legs, other 
than a disability resulting from tinea pedis or tinea 
corporis, was not incurred in or aggravated by service, to 
include exposure to herbicides therein.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran is seeking entitlement to service connection for 
a skin rash, which affects his face and legs.  He essentially 
contends that his claimed skin disability developed as a 
result of exposure to herbicides during service.  It is noted 
that the veteran has already been service connected for tinea 
pedis and tinea corporis since 1971 which applies 
specifically to the left lower leg and both feet.

Service medical records show that the veteran was treated for 
"jungle rot" in December 1969 and returned to duty.  In 
January 1970 he was diagnosed with ringworm in the field and 
was sent to the rear where the diagnosis rendered was tinea 
pedis and corporis of both feet and the left posterior lower 
leg.  He was hospitalized for one week for treatment.  In 
December 1970 he was seen again for tinea pedis and 
medication and low quarter shoes were prescribed.  Treatment 
was continued through January and in April it was noted that 
he had recurring lesions on his feet.  The veteran's 
separation examination dated April 1971 noted that he had 
tinea pedis of the right foot.  

At his March 1972 VA examination, the examiner found no 
evidence of a skin disease on the legs or feet, but did find 
some residual hyperpigmentation on the calf of the left leg.  
The veteran reported that when he stood for long periods of 
time, his legs ached.  The examiner did not believe that this 
was connected with his previous skin eruption.

At his February 1992 VA examination, the objective findings 
included acneiform rash over the malar aspect of the face, 
and the left leg just above the ankle medially showed a 
larger scaling lesion which was about 8cm x 5 cm which was 
noted as consistent with tinea.  The diagnoses were facial 
acne and tinea pedis and tinea corporis.  

At his May 1997 Board hearing, the veteran testified that he 
first noticed the skin rash on his legs in approximately 
1971, which later progressed, to his face.  He remembered 
going to the VA in Newington, Connecticut for treatment in 
approximately 1972 or 1973 for his skin problem.  He 
testified that he was given cream for the rash on his face 
and legs.  The veteran indicated that he does not recall any 
doctors diagnosing chloracne.  He also indicated that warm 
weather affects his skin condition.  

In August 1997, the Board remanded the case to obtain the 
Newington VA records from 1972-1973 and for an examination.  
No records have been found concerning treatment by the VA in 
Newington despite repeated attempts to obtain these records. 

March 1998 VA outpatient treatment records indicate that the 
veteran believed that his skin lesions on his face and lower 
legs were due to exposure to Agent Orange.  The diagnoses 
were facial acne, atopic dermatitis of the leg and dorsum, 
and tinea pedis.  The examiner noted that the flare up of 
facial acne might have been due to lack of topical care or 
other factors.  Also the atopic dermatitis was an inherent or 
inherited condition and would not appear to be related to his 
service.  The examiner noted that the veteran's tinea pedis 
was service connected and that it was felt that these 3 
diagnoses were separate entities and not related.

At his November 1998 VA examination, the veteran reported 
acne and a rash on his legs, which had been present since, 
service.  The diagnoses were tinea pedis with no evidence of 
tinea corporis at the time; facial acne, it seemed to have 
responded to tetracycline and Retin-A; atopic dermatitis of 
the left leg and small patch on the right.


Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, March 1972, February 1992, and November 1998 VA 
examinations, as well as March 1998 VA outpatient treatment 
records.  All of which are adequate for rating purposes.  The 
RO has also attempted to obtain VA records identified by the 
veteran concerning treatment for his skin condition in 1972 
or 1973.  No records were forthcoming from that facility.  No 
additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to service connection 
for the disability at issue.  The discussions in the 
statement of the case and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, an additional remand is not necessary.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303.

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

In November 1999 VA's Secretary determined that there is no 
positive association between herbicide exposure and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 64 Fed. Reg. 59232-59243 (November 2, 
1999).  Additionally, it has been held that in order to be 
entitled to the presumption of service connection for 
herbicide exposure, the veteran must have been diagnosed to 
have one of the conditions enumerated in either 38 U.S.C.A. § 
116(a) or 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164, 168 (1999).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam (See 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).


Analysis

The Agent Orange provisions referred to above are applicable 
to this claim for service connection, which means that the 
exposure to Agent Orange would be presumed (i.e., conceded) 
and service connection would be warranted, on a presumptive 
basis, if, but only if, any of the above mentioned Agent 
Orange-related diseases is shown to have been manifested 
within the timeframes required as noted above.

The evidence does not demonstrate that a diagnosis of 
Chloracne was made during service or within one year 
following the veteran's separation from service, and it is 
not otherwise contended.  It is also noted that the veteran 
in this case has not been diagnosed with any disability for 
which service connection may be presumed to be the result of 
Agent Orange exposure under the provisions of 38 U.S.C.A. § 
3.309.  The evidence of record would not support a finding 
that the veteran was ever diagnosed with any one of the 
diseases subject to presumptive service connection, as listed 
in the regulations.  Facial acne and atopic dermatitis are 
not skin disorders that warrant presumptive service 
connection on the basis of exposure to Agent Orange during 
service.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Thus, 
although the veteran may have been exposed to herbicides 
during his period of service in Vietnam, such exposure, 
absent a diagnosis of a disease enumerated in section 3.309, 
is insufficient to presume that his skin disabilities of the 
face and legs necessarily were incurred as a result of his 
service.  38 C.F.R. § 3.307(a); McCartt, supra.

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  However, the evidence of 
record does not reflect that service connection can be 
granted on a direct basis.  As noted above, the service 
medical records relate that the veteran was treated for skin 
conditions of the legs and feet during service, which were 
diagnosed as tinea pedis and tinea corporis which is already 
service connected.  There is no evidence of treatment of a 
skin condition of the face until February 1992.  March 1998 
VA outpatient treatment records diagnosed facial acne, atopic 
dermatitis of the leg and dorsum, and tinea pedis.  The 
examiner noted that the flare up of facial acne might be due 
to lack of topical care or other factors.  Also the atopic 
dermatitis was an inherent or inherited condition and would 
not appear to be related to his service.  The examiner noted 
that the veteran's tinea pedis was service connected and that 
it was felt that these 3 diagnoses were separate entities and 
not related.  Additionally, there are no medical opinions of 
records to support the veteran's theory that his facial acne 
and atopic dermatitis of the legs are a result of service.

None of the medical evidence of record supports a conclusion 
that the veteran's facial acne or atopic dermatitis of the 
legs was incurred in or aggravated by his active service.  As 
the preponderance of the evidence is against the claim, 
service connection for a skin disability, other than for a 
disability resulting from tinea pedis or tinea corporis, is 
denied.


ORDER

Entitlement to service connection for a skin disability, to 
include a disability secondary to exposure to Agent Orange, 
other than for a disability resulting from tinea pedis or 
tinea corporis, is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

